Citation Nr: 0011024	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of surgery at a VA facility in June 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active service from October 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the RO denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, characterized 
as sternal non-union, resulting from coronary bypass surgery 
performed at a VA facility in June 1994.  The veteran 
appealed and requested a hearing before a member of the Board 
in Washington, D.C.  Thereafter, the veteran canceled a 
scheduled August 1999 Board hearing in Washington, D.C.


REMAND

The veteran contends that he has sternal non-union following 
his coronary bypass surgery at the Durham, North Carolina VA 
Medical Center (VAMC) in June 1994.  He maintains, therefore, 
that he has additional disability as a result of VA treatment 
and requests compensation for such additional disability.

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which warrants some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the treatment or 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), 
(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental to VA treatment.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except eral 
Regulations, issued in July 1999.  However, 
as explained below, they have been superseded, in one 
important respect, by congressional action.

So as to avoid any misunderstanding regarding the governing 
law, the Board notes that earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997.  This change had 
the effect of precluding compensation unless the proximate 
cause of the disability was negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 
1999).  At present, therefore, claims for benefits under 
section 1151 which were filed before October 1, 1997, must be 
adjudicated under the earlier version of the statute, and by 
the regulations currently published in the Code of Federal 
Regulations.  On the other hand, those claims for benefits 
under section 1151 filed on or after October 1, 1997, are 
governed by the current version of the statute.

Here, the veteran's request for benefits under section 1151, 
was filed on October 8, 1997 and received at the RO on 
October 14, 1997.  Therefore, under the statute and the 
opinion of the General Counsel cited above, this claim must 
be decided under the current, post-October 1, 1997, version 
of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 1998).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.

Following a complete review of the claims folder, the Board 
finds that further development is warranted.  The veteran was 
hospitalized in June 1994 for coronary artery bypass surgery.  
The claims folder contains the operative report and the 
hospital discharge summary for this hospitalization; the 
discharge summary reflects that the veteran was hospitalized 
from June 7, 1994, through June 19, 1994.  The complete 
hospital clinical records pertaining to this hospitalization 
have not been obtained for association with the claims 
folder.

In September 1995, the veteran was hospitalized for surgery 
consisting of sternal plating due to sternal instability.  
The operative report is contained in the claims folder.  A 
discharge summary reflects that the veteran tolerated the 
procedure well and his post-operative course was relatively 
uneventful with normal convalescence.  It is not clear 
whether there are additional VA hospital records related to 
this hospitalization.

Prior to a determination on the veteran's appeal, the Board 
finds that remand is warranted to obtain and associate the 
complete hospital clinical records pertaining to both the 
June 1994 and September 1995 surgeries with the claims 
folder.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  
The Board is required to obtain these VA treatment records, 
if they exist, and all pertinent VA treatment records, as 
they are constructively in the possession of VA adjudicators.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).



The case is REMANDED to the RO for the following action:

1.  The RO should contact the Durham, 
North Carolina VAMC and obtain the 
complete original VA hospital clinical 
records from the original hospitalization 
from June 7, 1994, through June 19, 1994, 
for the veteran's coronary bypass 
surgery, and the hospitalization related 
to sternal plating from September 6, 
1995, through September 9, 1995.  The RO 
should also obtain the complete original 
outpatient treatment records reflecting 
treatment between these periods of VA 
hospitalization.  All such records should 
be associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the issue should be 
re-adjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a supplemental statement of the case and given 
the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain clarifying data and to comply 
with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


